Per Curiam.
The evidence shows that there were approximately twenty-eight policemen in and about the defendant’s station. In view of this fact, it cannot be said that defendant was negligent in failing to take the necessary precautions for the safety of its passengers.
The attacks upon the "plaintiffs were sudden. Neither plaintiff asked the police officers on duty in the station for aid nor did either complain to any policemen or to defendant’s employees of injury or of any threats of injury. . While a railroad company is bound to exercise vigilance in maintaining order and guarding its passengers against violence, it is not liable for injuries suffered by a passenger arising out of sudden, unanticipated assaults committed by persons not in the employ of the carrier. (Putnam v. Broadway & Seventh Ave. R. R. Co., 55 N. Y. 108; Carroll v. Murray, 276 id. 598; Craig v. N. Y. Central R. R. Co., 272 id. 610; Giovagnoni v. Murray, 263 App. Div. 713; Thomson v. Manhattan R. Co., 75 Hun, 548.)
In the circumstances we think the evidence fails to establish that defendant did not exercise the degree of care required of it for the protection of the traveling public.
The judgment should be reversed, with costs, and the complaints dismissed, with costs.
Present — Martin, P. J., Untermyer, Dore, Cohn ' and Callahan, JJ.
Judgment unanimously reversed, with costs, and the complaints dismissed, with costs.